IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


LYAH H. THACH,                         : No. 178 EM 2014
                                       :
                  Respondent           :
                                       :
                                       :
           v.                          :
                                       :
                                       :
ABINGTON MEMORIAL HOSPITAL,            :
                                       :
                  Petitioner           :


                                    ORDER


PER CURIAM
     AND NOW, this 13th day of March, 2015, the Petition for Review is DENIED.